Milwaukee Police Department

Investigation Employee Case File History

 

Personnel Profile

 

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58
Sex: F Sworn:
Race: White Assignment: INTEL ERLY
DOB: 10/21/1966 Hire Date: 06/07/1999
Height: 510 Agency: Milwaukee Police Department
Weight: 145 Position: 2309
Hair Color: BLONDE Status: A
Eye Color: GREEN
Case No Status nel pi Allegation Violation Finding Action Type Action
_— . Integrity, 3.01 - REPRIMAN
IAS- - 01 - 2: ‘ 7
weet Closed 01/23/2018 Teed the Deo natoould Behavior that — SUSTAINED initial D-
iseredit the Dept. could bring OFFICIAL
a diearadit ta Nant
me pe Open 01/19/2015 Competence, 1.03 - Idling & loafing
i
i Integrity, 3.06 - Interfering in
6 i business of another
a i
= — Competence, 1.05 - SOP Squad
x HP nl 640.15(A)(2)
® Co Accident
a do
so  IAS-2644- 9 “DORIA Competence, 1.05 - F/T Know Dept
S 0435 pen Policy/Procedure
@ EXHIBIT

 

Page 1 of 10 on 10/15/2015 1:21:51 PM ; 3

Suspension Linked
Days Complainant

SGRIGNUOLI,
JOHNNY C

BRUNSON,
MICHAEL J

BRUNSON,
MICHAEL J

BRUNSON,
MICHAEL J

SAITH, Joyce S

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of10 Document 86-34

 
Personnel Profile

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58 xt
Sex: F Sworn: es
Race: White Assignment: INTEL ERLY ©
DOB: 10/21/1966 Hire Date: 06/07/1999 5
Height: 510 Agency: Milwaukee Police Department =
Weight: 145 Position: 2309 5
Hair Color: BLONDE Status: A Q
Eye Color: GREEN “ oO
‘O
Incident ngs eae . . Suspension Linked Cv
Case No Status Date Allegation Violation Finding Action Type Action Complainant D
oD
Respect, 5.01 - FT treata ©
veer ’'* Closed —02/23/2014 supervisor with courtesy & POUCY TUROINOVE, oO
professionalism o
‘ od
§.  ppp-2012 ‘Integrity a
~ ~ Integrity, 3.03 - Improper Search & MCDANIELS,
! 0249 Closed 05/18/2012 Selztire. UNFOUNDED ERICA L Q
i ©
Fo SIS-2014- Gy 4104/2011 947.01 - Disord d BASELESS Collins, Julie C i
1 0006 osed 01/04/2011 947.01 - Disorderly Conduct Ee oltins, Julie 2
' QO
~ PPD-2009- PROCEDURES/INTERNAL-F/T BE NOT BJORKQUIST,
ee 0524 Closed = 08/26/2008 ew TWDS ASSOC SUSTAINED PAUL J s
~ PPD-2009 SERVICE RELATED-F/T FULLY NOT 2
co 0344 Closed 04/12/2009 INVESTIGATE SUSTAINED WEBER, TODD 0 S
ro)
SERVICE RELATED-F/T BE NOT 2
WEBER, TODD D oO
o CIVILICOURTEOUS SUSTAINED ©
3 7
x N
@  PPD-2008- _ NOT BEECHER,
& O
Q
So
Oo
X
sh

 

“—"—Bage 2 of 10 on 10/15/2015 1:21:51 PM
Personnel Profile

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58 %
Sex: F Sworn: o
Race: White Assignment: INTEL ERLY ©
DOB: 10/21/1966 Hire Date: 06/07/1999 5
Height: 510 Agency: Milwaukee Police Department =
Weight: 145 Position: 2309 5
Hair Color: BLONDE Status: A a
Eye Color: GREEN oO
. ee ee ate a seen J
‘O
Case No Status Incident Allegation Violation Finding Action Type Action Suspension Linked . o
Date Days Complainant wo
oD
Oo
PROCEDURES/INTERNAL- NOT BEECHER, oO
FILING FALSE OFF RPT SUSTAINED VICTOR E o
t a
t INSUBORDINATION-F/T OBEY 200.00” NOT BEECHER, x
—
Py ORDER DIRECTIVE SUSTAINED VICTOR E S
t
i SERVICE RELATED-F/T FULLY NOT BEECHER, o
1 INVESTIGATE SUSTAINED VICTOR E iL
— ‘ FILED - QO
PPD-2008- PROCEDURES/INTERNAL-

Closed 11/28/2007 PENDING Flynn, Robert Lu
< 0679 FILING FALSE OFF RPT ADDITIONAL =
eo INITADAAATICNNI Oo
€O = PPD-2007- POLICY RAMIREZ, ce)

0758 Closed 09/26/2007 SOP, F/T KNOW-SECT. # 4/080.00(19) TRAINING ALEXANDER ©

oO

>

PPD-2007- MEMBER - Shank ia M 6

2 0723 Closed 09/17/2007 SERVICE RELATED-OTHER/ COUNSELED hank, Cynthia ©
3

mw N

® PPD-2007- ; F/T CONFORM/STATE-STATUTE NOT w

8 0716 Closed 08/15/2007 # SUSTAINED D

3S O
38
Nh
an

 
OS Gbe+----

Personnel Profile

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58
Sex: F Sworn:
Race: White Assignment: INTEL ERLY
DOB: 10/21/1966 Hire Date: 06/07/1989
Height: 510 Agency: Milwaukee Police Department
Weight: 145 Position: 2309

Hair Color: BLONDE
Eye Color: GREEN

Case No Status

CIS-2007-
0173 Closed
CL-C-2007-
0024 Closed
P120060683 Closed
P120060503 Closed
Q
og
2
w
oO
8
&  P120060113 Closed
8
X
om

Incident
Date

08/15/2007

01/30/2007

08/1 1/2006

06/20/2006

X& SOP, F/T KNOW-SECT. #

02/12/2006

Status: A

Allegation Violation

SERVICE RELATED-F/T BE
CIVILICOURTEOUS

943.20 - Theft

SERVICE RELATED-F/T BE
CIVILIGOURTEOUS

OTHER/-OFFICIOUS CONDUCT  2/065,.00

PROCEDURES/INTERNAL-F/T BE

GIL TOS ASSOG

 

3/250.35 -
3/250.38 (A) (5)

 

Finding Action Type Action

NOT

SUSTAINED

SUPENDED

PENDING

ADDED INFO

NOT

SUSTAINED
REPRIMAN

SUSTAINED Initial OD-
DISTRICT
LEVEL
REPRIMAN

SUSTAINED Initial =D -
DISTRICT
LEVEL

NOT

SUSTAINED

Suspension Linked
Days Complainant

Flynn, Maribeth A

Flynn, Maribeth A

LEMMERHIRT,
LISA

GUERRO, DENISE

GUERRO, DENISE

HAYNES, LINDA

Case 2:16-cv-01089-WED Filed 06/21/19 Page 4o0f|10 Document 86-34

 

Page 4 of 10 on 10/15/2015 1:21:51 PM
Personnel Profile

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58 st
Sex: F Sworn: o
Race: White Assignment: INTEL ERLY ©
Dos: 10/21/1966 Hire Date: 06/07/1999 5
Height: 510 Agency: Milwaukee Police Department =
Weight: 145 Position: 2309 5
Hair Color: BLONDE Status: A a
Eye Color: GREEN oO
trent hs
Incident S
Cc N St nciden : . : es . : Suspension Linked Ww
ase No atus Date Allegation Violation Finding Action Type Action Days Complainant wo
Do
©
PROCEDURES/ANTERNAL-F/T BE NOT FLOWERS, QO.
CIVIL TWDS ASSOG SUSTAINED KERRY L o
8) 5
SERVICE RELATED-F/T BE NOT CRAWFORD, al
# PI20050769 Closed = 08/23/2008 Givi COURTEOUS SUSTAINED JOETTA S
a oO
f  cls-2005- . 3
1 0106 Closed 06/17/2005 zr
' Q
‘mand SERVICE RELATED-F/T BE NOT
2 P120040819 Closed 09/26/2004 Ain GOURTEOUS SUSTAINED BLAN, ARKESHIA :
oo ®
Fes P120040530 Closed 07/02/2004 F/T CONFORM/STATE-STATUTE UNFOUNDED BILLINGS, MICKY oS
a
4 o
CiS-2004 >
eS o1sg)|Ct‘«Clo sed 07/02/2004 940.19(1) - Battery BASELESS BILLINGS, MICKY G
. S
za Ni
8  PI20040197 Closed 04/09/2004 OTHER/-OTHERY OTHER WNIQUEKA J @
a. §
3 O
oO
oO
8
N

 

Page 5 of 10 on 10/15/2015 1:21.51 PM
 

Personnel Profile

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE

Employ012860 Bureau: 331 58 x
Sex: F Sworn: o
Race: White Assignment: INTEL ERLY ©
DOB: 10/21/1966 Hire Date: 06/07/1999 5
Height: 510 Agency: Milwaukee Police Department =
Weight: 145 Position: 2309 5
Hair Color: BLONDE Status: A Qa
Eye Color: GREEN o
Oo
Incident . eat i . . Suspension Linked co

Cc N
ase No Status Date Allegation Violation Finding Action Type Action Days Complainant ©
aD
Oo
ClS-2004- FORCE/USE OF IMPROP. MARTIN, O
0017 Closed 10/30/2003 -OTHER/ BASELESS UNIQUEKA J. o
=
a
SERVICE RELATED-F/T FILE NOT “A
P!120030170 Closed 01/18/2003 REPORTS SUSTAINED HUNT, JEANETTE 3
. oO
oD
SERVICE RELATED-F/T BE NOT ®
CIVILICOURTEOUS SUSTAINED HUNT, JEANETTE i
: a
SERVICE RELATED-F/T BE NOT OMEREONYE, Lu
P120021131 Closed 09/27/2002 Gan icoURTEOUS SUSTAINED GOLD S
RESOLVED AT 2
PI20020447 Closed 04/24/2002 SERN’GE RELATED-F/T BE DISTRICT JONES, JOSEPH 3
L/COURTEOUS a
LEVEL oO
>
FORCE/USE OF IMPROP... NOT isa H o
P12002012% Closed 02/01/2002 -BODILY FORCE SUSTAINED Lewis, Delisa ©
Nj
SERVICE RELATED-FALSE NOT . . w
ARREST SUSTAINED Lewis, Delisa H 2
O

812000 Spiodey jwual|D

 

ed6l-----

“Page 6 of 10 on 10/15/2015 7:21:51 PM
Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58 o
Sex: F Swom: ro)
Race: White Assignment: INTEL ERLY °
DOB: 10/21/1966 "Hire Date: 06/07/1999 ©
Height: 510 Agency: Milwaukee Police Department =
Weight: 148 Position: 2309 S
Hair Color: BLONDE Status: A a
Eye Color: § GREEN So
‘O
Incident eA . . Suspension Linked ™
CaseNo Status Date Allegation Violation Finding Action Type Action Days Complainant ®
&
NOT HOPKINS,
P120011169 Closed 09/17/2001 SERVICE RELATED-OTHER/ SUSTAINED BEVERLY o
od
21295.00 REPRIMAN a
8 P1I20010328 Closed 02/26/2001 COURT-F/T APPEAR 2/22. ‘ 0. SUSTAINED Initial D - DREES, CINDY L N
' 5.0 DISTRICT ©
LEVEL
' o
' P120010243 Closed 02/21/2001 CARE MENT/DEPT-NEGLIGENT UNFOUNDED LUCAS, EARNEL ix
i , a
— FORCE/USE OF IMPROP, NOT HA TYRONE
7 P120010198 Closed 02/18/2001 -BODILY FORCE SUSTAINED RRIS, =
eo o
CO ——-PI20001489 Closed 11/01/2000 _RULES/REG, F/T KNOW-RULE# 3404, SUSTAINED Initial SUSPENS! 4 LUCAS, EARNEL =
>
o 3/250.35(A)(4) SUSPENSI 2
se . - s+ oO
§ RULES/REG, F/T KNOW-RULE # 2/010.00 SUSTAINED Initial ON 0 LUCAS, EARNEL a
5] . N
2 ®
- n
a P120001082 Closed 08/09/2000 . CONFORM/STATE-STATUTE UNFOUNDED CARTER, ANDRE ©
2 O
Oo
ine
©

Personnel Profile

 

 
_

 

Personnel! Profile

 

 

Employee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE

Employ012860 Bureau: 331 58 a
Sex: F Sworn: o
Race: White Assignment: INTEL ERLY ©
DOB: — 10/21/1966 Hire Date: 06/07/1999 5
Height: 510 Agency: Milwaukee Police Department =
Weight: 145 Position: 2309 5
Hair Color: BLONDE Status: A Q
Eye Color: GREEN °
Incident s ion Linked S
nctaden . . ° . uspension Linke CO
Case No Status Date Allegation Violation Finding Action Type Action Complainant wD
>)
Speo ae. INSTRUCTI a

P120001048 Closed 08/09/2000 SOP, F/T KNOW-SECT. # 3/250.35 - SUSTAINED Initial ETTIENNE, LISA D
NOTIFY DISP ON o
. BC CUANAT IN a
5 SERVICE RELATED-F/T FULLY NOT x
' INVESTIGATE SUSTAINED ETTIENNE, LISA D 3
5 oO
. TC
CIS-2000- WARRANT 3
' 0209 Closed 08/09/2000 940.19(1) - Battery REFUSED CARTER, ANDRE =
: E OF IM a
4  P120000062 Closed —-01/28/2000 FORCES F IMPROP. EXONERATED ROSE, VICTOR M tu
Oo

wo -2000-

— coo Closed (04/25/2000 940.19(1) - Battery BASELESS ROSE, VICTOR 3
a
2°
>

. SERVICE RELATED-F/T BE NOT 6
CK, LISA
Q — P120011287 Closed CIVILICOURTEOUS SUSTAINED BLACK, LIS o
a
2 SUSPENSI “
®  P120010883 Closed PRISONER-ESGAPE/CUSTODY  2/460.00 SUSTAINED Initial = Oy LUCAS, EARNEL ©
a ®
2 O
oO ra
ND
NO
oO

 

Page 6 of 10 on 10/15/2015 1:21:61 PM

Bet ara coon tanitneet Aten SRE RRNA HUA Pe SOR ERLORE A SAE Ee EEE ME MeL ep ote
Personnel Profile

Em ployee Name: LEWANDOWSKI, SHANNON Rank: DETECTIVE
Employ012860 Bureau: 331 58
Sex: F Sworn:
Race: White Assignment: INTEL ERLY
DOB: 10/21/1966 Hire Date: 06/07/1999
Height: 510 Agency: Milwaukee Police Department
Weight: 145 Position: 2309
Hair Color: BLONDE Status: A

 

 

Eye Color: GREEN

Incident

Case No ‘Status Date Allegation
SERVICE RELATED-F/T BE
P120011269 Closed CIVIL/COURTEOUS
PROCEDURES/INTERNAL-F/T

P120051228 Closed KEEP INFO CONFIDENTIAL

PROCEDURES/INTERNAL-F/T
KEEP INFO CONFIDENTIAL

6
i
i
a
t
‘
—
co
oo
o

LZZO00 SPIODSY }USIID

Violation

Finding

NOT
SUSTAINED

FILED -
INFORMATION
ONLY

FILED -
INFORMATION
ONLY

Action Type Action

Suspension Linked
Complainant

BANKS, JOHNNY

HOERIG, MARY K

COUNCIL, NS
CITIZEN

Case 2:16-cv-01089-WED Filed 06/21/19 Page 9of LO Document 86-34

 

“Page 9 of 10 on 10/18/2016 1.21.81 PM
Wd L9:-Z:} SLOZ/S1/01 UO OL 30.0) Bed

 

7ZZOOO SPslOI9y JWAl[D

 

g86b------

(( NONNVHS ‘DISMOCGNYMAT) Ul eweN eehojdwi3)

 

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 10 0f 10 Document 86-34

TAJOUNA SPIODOY MIA,

 
